748 N.W.2d 524 (2008)
In re ESTATE OF Alice J. RAYMOND, Deceased.
Clair Morse, Petitioner-Appellee,
v.
Valerie Sharkey, Gail Thomas, Gary Zeigler, Deanna Conant, Caryn Nuzhet, Jay Curry, Mary Jean Mandela, John Packard, Frank Packard, Lisa Morse, Elliott Guillory, Robert McClelland, Beverly Clement, David Morse, Judith Froelick, Phillip Morse, Joan Summers, Janice Falkey, Donald Morse, Marvin Stull, Eric Stull, Frank Briggs, Joanne Carter, and Marilyn Rigel, Respondents-Appellants.
Docket No. 134461. COA No. 267364.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the application for leave to appeal the June 7, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing: (1) whether the will's language is sufficient to convey the possibility that the class of "brother[s] and sisters that survive me" might have no members; (2) whether the language "or to the survivor or survivors thereof creates an alternative devise to the descendants of predeceased siblings of the testator (or Claude Raymond) which only takes effect if all of the testator's (or Claude Raymond's) siblings predecease the testator; (3) what significance, if any, should be attributed to the placement of the language "share and share alike" in the middle of the pertinent clause, rather than at the end; and (4) what effect, if any, the antilapse statute (MCL 700.2603) should have on the construction of the will language at issue. The parties should not submit mere restatements of their application papers.